Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“temperature control module” in claims 1 and 19: The specification states that the temperature control module may be a heat pump, heater, or cooler. It is interpreted as such or as any equivalent thereof.
“power module” in claims 10 and 19: The power module is described as a power cord and is interpreted as such or as any equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 19, “zipper type” renders the claim indefinite because the term “type” is nebulous and it is unclear what constitutes a closure as having a “type” as that of a zipper.
Regarding claims 5 and 19, the claim is indefinite because it is previously stated that the temperature control module has at least one of a heat pump, a heating unit, and a cooling unit, and subsequently each unit is described as if it is positively claimed. Therefore, it is unclear if claim 5 (and the corresponding recitation in claim 19) render it necessary to provide both heating and cooling units, or if only one is required.
Regarding claims 18-19, “substantially half” renders the claim indefinite because it is unclear what level of deviation from exactly half constitutes “substantially half”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (US20070023439) in view of Gray (US20160243000).
Regarding claim 1, Vaughn teaches a temperature controlled storage device (Figure 1), comprising:
A shell defining an internal space (Figure 2: 3, 6, ¶21), the shell comprising an inner layer and an outer layer defining an internal space (Figure 2: 3, ¶21), the shell being resiliently flexible wherein the shell is configured for addition of air to the internal space for selectively inflating the shell from a collapsed configuration to a semirigid configuration wherein the shell is substantially rectangular box shaped (Figures 2 and 4E);
A top of the shell being reversibly couplable to opposing sides and a front of the shell such that the top is hangable relative to a back of the shell for accessing the interior space (Figures 1 and 2);
A closure extending between the top of the shell and both the opposing sides and the front of the shell and such that the closure is positioned for selectively coupling the top to the shell (Figure 2: underside of 5 which contacts 4 on closing).
Vaughn does not teach the claimed temperature control module.
However, Gray discloses a cooler with a temperature control module coupled to the shell and positioned in the interior space wherein the temperature control module is configured for selectively warming and cooling the interior space and contents thereof (Figure 4: 23, Figure 3: 49) which allows active temperature control of the interior space (¶9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a temperature control module in Vaughn in order to provide active temperature control of the interior space, thereby increasing the amount of time the interior space can keep cool.
Regarding claim 4, Vaughn as modified teaches all of the limitations of claim 1, wherein the temperature control module comprises
A cooling unit (see rejection of claim 1 – the cooling unit is a thermoelectric cooler 23, Figure 4 of Gray).
Regarding claim 5, Vaughn as modified teaches all of the limitations of claim 4, wherein
The heating unit comprises a heating element (¶74 of Gray) and the cooling unit comprises a thermoelectric unit (¶74 of Gray).
Regarding claim 6, Vaughn as modified teaches all of the limitations of claim 1, further including
A pair of handles coupled to the shell wherein each handle is configured for grasping in a respective hand of a user for lifting the shell and contents thereof (Figure 1: 10).
Regarding claim 7, Vaughn as modified teaches all of the limitations of claim 6, wherein
The handles are positioned singly on the opposing sides of the shell (Figure 1: 10).
Regarding claim 18, Vaughn as modified teaches all of the limitations of claim 1, further including
The shell in the collapsed configuration occupying substantially half the volume of the shell in the semirigid configuration (Figures 4B-4C).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (US20070023439) in view of Gray (US20160243000), further in view of Jones (US2723535).
Regarding claim 2, Vaughn as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 2.
However, Jones discloses a cooler with a canvas outer layer/housing (claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize canvas for the outer layer of Vaughn in order to provide a cheap, durable outer layer.
Claims 3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (US20070023439) in view of Gray (US20160243000), further in view of Bradley (US20170119116).
Regarding claim 3, Vaughn as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 3.
However, Bradley discloses a cooler which utilizes a zipper for the closure (Figure 8: 850).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a zipper for the closure in order to provide a simple, effective closure for the cooler.
Regarding claim 8, Vaughn as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 8.
However, Bradley discloses a cooler including a set of feet coupled singly proximate to corners of a bottom of the shell wherein the feet are configured for stabilizing the shell on a surface and for elevating the bottom of the shell above the surface in order to protect the bottom of the shell from degradation (Figure 7: 406, ¶100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such feet in Vaughn in order to protect the bottom of the shell from degradation.
Regarding claim 9, Vaughn as modified teaches all of the limitations of claim 8, but does not teach the particulars of claim 9.
However, Bradley notes that plastic feet are resistant to abrasion (¶127).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize plastic for the foot elements in order to provide abrasion resistance.
Allowable Subject Matter
Claim 19 would be allowable if all rejections under 35 USC 112 are overcome.
Claims 10-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all rejections under 35 USC 112 are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCHYLER S SANKS/Primary Examiner, Art Unit 3763